10/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0394


                                          DA 21-0394


JACOB SMITH,                                                                   OCT 2 5 2021
                                                                            Bovvon C3reenwood
              Petitioner and Appellant,                                   Clerk of Suprerne Court
                                                                             State of Montana


       v.                                                             ORDER

 STATE OF MONTANA, et al.,

              Respondent and Appellee.


       Appellant Jacob Smith has filed a rnotion for extension of time within which to file his
opening brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until November 30, 2021, within
which to file his opening brief.
       DATED this 2 5 day of October, 2021.
                                                   For the Court,